Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner has withdrawn the double patenting rejection of claims 1-8 over U.S. Patent No. 11,051,028 in light of applicant’s remarks submitted June 18, 2022. Further, the examiner has not found prior art which reasonably teaches or suggests applicant’s claimed invention at the time of invention. In addition to the prior art previously cited, other prior art directed towards improving the accuracy of interprediction models include Lu et al. (2014/0010295, which dynamically choses a prediction direction, paragraph 0067), Lee et al. (2013/0251036, who teaches increasing accuracy using weighted sums of pixel values, paragraphs 0150 and 0169), and Jeong et al. (2013/0208794, who teaches applying filtering to improve accuracy, paragraph 0062).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421